Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are a “recognizer configured to …” as recited in claims 1 ,4, 5, and 7, a “sound detector” as recited in claim 5, and a “contact detector” as recited in claim 7.

Regarding the recognizer the specification states “The first controller 120 includes, for example, a recognizer 130 and a behavior plan generator 140.” And “Each of the first controller 120 and the second controller 160 is realized, for example, by a hardware processor such as a central processing unit (CPU) executing a program (software). Some or all of these components may be realized by hardware (including circuitry) such as large scale integration (LSI), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or a graphics processing unit (GPU) or may be realized by hardware and software in cooperation. The program may be stored in advance in a storage device (a storage device having a non-transitory storage medium) such as an HDD or a flash memory of the automated driving control device 100 or may be stored in a detachable storage medium such as a DVD or a CD-ROM and then installed in the HDD or flash memory of the automated driving control device 100 by mounting the storage medium (the non-transitory storage medium) in a drive device.” Thus the structure of the recognizer will be interpreted as at least a processor and memory or a specialized circuit.
Regarding the sound detector the specification states “The sound detector is realized, for example, by a microphone installed in the passenger compartment.” Thus the structure of the sound detector will be interpreted as a microphone
Regarding the contact detector the specification states “the contact detector is realized, for example, by a touch panel installed on the surface of the body of the own vehicle M.” Thus the structure of the contact detector will be a touch surface with sensors.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet et al. (US 20150203111 A1; hereinafter known as Bonnet).

Regarding Claim 1 Bonnet teaches A vehicle control system comprising: (para [0001], “Exemplary embodiments of the invention relate to method for carrying out a process of parking a vehicle by means of a driver assistance system.”) a recognizer configured to recognize a surrounding environment of a vehicle; (para [0001] “The method involves detecting objects in an environment of the vehicle and their respective relative positions with respect to the vehicle. A target position and a trajectory to the target position are then determined by considering the detection of the environment and relative position. Subsequently, the parking process along the determined trajectory is carried out by means of a control device, wherein the trajectory is adapted during the implementation of the parking process, considering the continuously detected environment objects.” The control device of the vehicle is considering continuously detected objects in the environment and thus it either has to possess a recognizer or be in communication with a recognizer. Part of the recognizer could be a gesture recognition device para [0026] “Preferably the completion of the parking process is initiated by the user after the break point, either by means of a mobile operating unit or by means of a voice control device or by means of a gesture recognition device.”) and 
a driving controller configured to automatically perform speed control and steering control of the vehicle on the basis of a recognition result of the recognizer, (fig. 1 and para [0001] “Subsequently, the parking process along the determined trajectory is carried out by means of a control device, wherein the trajectory is adapted during the implementation of the parking process, considering the continuously detected environment objects.” The vehicle control device is controlling the trajectory of the vehicle which includes steering and speed as shown in fig. 1)
wherein the driving controller is configured to cause, after letting a user alight the vehicle (para [0012] “For the further parking maneuver, a break point is determined along the trajectory and this break point allows the user to disembark.” the user disembarks the vehicle at a break point), the vehicle to start traveling from a stopped state when the recognizer has recognized a specific operation that the alighted user performs on or toward a body of the vehicle. (the break point is a stopped position para [0013] “in the further parking maneuver, not only is a trajectory to the target position determined, but also a break point along the trajectory. The vehicle is stopped at this break point.” Parking is completed from the break point by the user initiating a specific action, para [0026] “Preferably the completion of the parking process is initiated by the user after the break point, either by means of a mobile operating unit or by means of a voice control device or by means of a gesture recognition device.”)

Regarding Claim 2 Bonnet teaches The vehicle control system according to claim 1. Bonnet also teaches wherein the specific operation includes a gesture of the alighted user (para [0026] “Preferably the completion of the parking process is initiated by the user after the break point, either by means of a mobile operating unit or by means of a voice control device or by means of a gesture recognition device.”).

Regarding claim 8, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 9, it recites a non-transitory computer-readable storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Bonnet teaches A non-transitory computer-readable storage medium storing a program that causes a computer to perform a vehicle control method (“Exemplary embodiments of the invention relate to method for carrying out a process of parking a vehicle by means of a driver assistance system. The method involves detecting objects in an environment of the vehicle and their respective relative positions with respect to the vehicle. A target position and a trajectory to the target position are a control device, wherein the trajectory is adapted during the implementation of the parking process, considering the continuously detected environment objects.” The control device of Bonnet must inherently have A non-transitory computer-readable storage medium storing a program as the user is not providing the control instructions as it is an automatic parking process as discussed in the abstract)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (US 20150203111 A1; hereinafter known as Bonnet) in view of Blackmer et al. (US 20140285320 A1, hereinafter known as Blackmer).

Regarding Claim 3, Bonnet teaches The vehicle control system according to claim 1.

Bonnet does not teach, wherein the specific operation includes knocking on the body of the vehicle. 

However, Blackmer teaches a specific operation the user performs to initiate a vehicle action wherein the specific operation includes knocking on the body of the vehicle. (abstract “A vehicle a knock detection means such as a microphone configured to detect knocking on the vehicle such as knocking on a window of the vehicle. The system includes a controller configured to receive a signal from the knock detection means and unlock a door of the vehicle if the signal corresponds to a predetermined pattern.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonnet to incorporate the teachings of Blackmer to initiate a vehicle action by the user knocking because it allows the user to cause the vehicle to perform an action without the use of special equipment (blackmer para [0002] “Despite advances in technology, people still manage to lock their keys in their cars. The advent of ONSTAR.RTM. has improved this situation, but access to a phone is required, which may also be locked in the car. What is needed is a way to unlock a car door that does not require a tool such as a key, or special equipment such as a cell phone.”) which increases convenience. Further by detecting knocking to initiate the vehicle action common vehicle hardware can be reused such as the voice detector microphone therefor reducing cost (blackmer para [0011] “Using a microphone already present in the vehicle 12 is preferable as the knock detection means 14 does not incur additional vehicle cost.”).

Regarding Claim 4, Bonnet in view of Blackmer teaches The vehicle control system of claim 3. Bonnet further teaches wherein the driving controller is configured to cause the vehicle to start traveling from a stopped state when the recognizer has recognized a specific action (para [0013] “in the further parking maneuver, not only is a trajectory to the target position determined, but also a break point along the trajectory. The vehicle is stopped at this break point.” Parking is completed from the break point by the user initiating a specific action, para [0026] “Preferably the completion of the parking 
	
Blackmer teaches performing a vehicle action when the recognizer has recognized that the knocking has a predetermined rhythm or that the knocking includes a predetermined number of knocks. (abstract “A vehicle security system that includes a knock detection means such as a microphone configured to detect knocking on the vehicle such as knocking on a window of the vehicle. The system includes a controller configured to receive a signal from the knock detection means and unlock a door of the vehicle if the signal corresponds to a predetermined pattern.” Where a predetermined pattern of knocking reads on a predetermined rhythm of knocking)

Regarding Claim 5, Bonnet in view of Blackmer teaches The vehicle control system of claim 3. Blackmer further teaches wherein the recognizer is configured to recognize the knocking detected by a sound detector configured to detect a sound in a passenger compartment of the vehicle. (abstract “A vehicle security system that includes a knock detection means such as a microphone configured to detect knocking on the vehicle such as knocking on a window of the vehicle. The system includes a controller configured to receive a signal from the knock detection means and unlock a door of the vehicle if the signal corresponds to a predetermined pattern.” Where the controller reads on a recognizer and the microphone reads on a sound detector. The microphone is shown to be located in the passenger compartment in fig. 1 label 18 )


Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (US 20150203111 A1 ;hereinafter known as Bonnet) in view of Sage (US 20110254570 A1).

Regarding Claim 6, Bonnet teaches The vehicle control system according to claim 1

Bonnet does not teach, wherein the specific operation includes a stroking operation of the alighted user.

However, Sage teaches a specific operation the user performs to initiate a vehicle action wherein the specific operation includes a stroking operation of the alighted user. (para [0025] “Alternatively or additionally, grasping or swiping door handle 10 could cause vehicle lights to turn on or off, cause a door or hatch to open or close, or cause other effects.” Where swiping reads on stroking)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonnet to incorporate the teachings of Sage to initiate a vehicle action by the user stoking the vehicle, e.g. swiping the door handle, because it allows the user to cause the vehicle to perform an action without the use of special equipment increasing convenience. Further hardware that would already be present on the vehicle such as the touch sensitive door hand which is used for unlocking the vehicle could be reused thereby reducing cost.

Regarding Claim 7, Bonnet in view of Sage teaches The vehicle control system of claim 6. 
Further teaches wherein the recognizer is configured to recognize the stroking operation detected by a contact detector configured to detect touching of a person on the body of the vehicle. (para [0026] 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donald et al. (US 20180056989 A1) teaches methods and systems for performing an automated parking operation of a vehicle. The methods and systems determine a position of a wireless driver device located outside of the vehicle. A vision system provides video data having a field of view selected based on the position of the wireless driver device. Gesture recognition processing is performed on the video data having the selected field of view. At least one gesture command is determined from the gesture recognition processing. An automated parking operation of the vehicle is performed using the at least one gesture command.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668